DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 5 and 7-8, have been cancelled; therefor, Claims 1-4, 6, and 9-21 are currently pending in application 11/099,861.

Allowable Subject Matter
Claims 1-4, 6, and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to an employee benefit selection facilitation system. Each independent claim identifies the uniquely distinct features “associating the local system or consumer device with a benefits provider device, the benefits provider device including at least a benefits server and a diagnostic analysis database; execution of a browser program to deliver personalized benefits information within a website delivered on the local system or consumer device, the browser program displaying at least one employee diagnostic survey, the at least one employee diagnostic survey comprising a surveyance of attitudes about finance; enabling retrieval of benefits related input from a user using at least a wired communication interface or a wireless communication interface, the benefits input based on the content of the at least one employee diagnostic survey and comprising the attitudes about finance and employee preferences for saving, investing, insurance, and their financial future entered into the local system or consumer device; 2causing the benefits server to access persona for the employee from the diagnostic analysis database, the persona selected by the benefits server from a plurality of predetermined individualized attributes based at least in part on at least a portion of the benefits related input, wherein the individualized attributes include employee profile determination data based on behavioral economics, the individualized attributes identifying a generalized profile of personal and financial characteristics and wherein the diagnostic analysis database comprises profile determination data based on financial psychology; enabling retrieval of employee dependent information through the local system or consumer device using at least a wired communication interface or a wireless communication interface; and processing by the benefits server at least a portion of the benefits related input and employee persona to determine at least one employee benefit; processing by the benefits server at least a portion of the benefits related input, the employee persona, and an analysis of different clusters of personas from other employees to determine at least one nudge to at least partially influence the employee's selection of the at least one employee benefit, wherein the analysis of the different clusters of personas from other employees is a cluster analysis performed using a plurality of key factors, wherein the different clusters of personas are correlated with variables on the survey for persona development of the employee persona to determine the at least one nudge; causing the benefits server to display at least one benefits election webpage on the local system or consumer device, the at least one benefits election webpage 3including the personalized benefits information based at least in part on the benefits server processing the at least a portion of the benefits related input and the employee persona to determine the at least one employee benefit, wherein the at least one benefits election webpage includes the at least one nudge, the at least one nudge configured and arranged to at least partially influence the employee's selection of the at least one benefit.”
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claims 1, 10, and 21 include specific limitations for facilitating selection of employee benefits that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; and/or add unconventional steps that confine the claim to a particular useful application. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 4, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629